DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1,5-11 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

With regards to 35 USC 101, claims 1, 5-11 and 15-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards conducting a virtual clinical trial for testing a dosage of erythropoiesis stimulating agent treatment on patient undergoing dialysis and experiencing anemia. The invention is partially recited towards an abstract idea of a mental process and managing interactions between people, however with the recitation of the use of the virtual environment to create an improvement of the condition of anemia for dialysis patients, the invention provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1, 5-11 and 15-20 are patent eligible under 35 USC 101.

In relation to the inventions’ novelty, all of the previously recited references, including US 2016/0180053 A1 to Fuertinger, US 2016/0253473 A1 to Anderson, and US 2011/0010328 A1 
Additionally, NPL “In Silico Children and the Glass Mouse Model” to Jeena et al. recites that clinical trials can be simulated “in silico” (on the computer) and can be modeled after the physiology of the patient to model the pharmacokinetics of the drug interacting with the human body, however it does not recite the simulation of other external factors that can affect the results of a clinical trial, including the consideration of the lab sample testing and sample shipping schedules. Foreign reference WO 2006/084196 A2 to WENNERBERG et al. teaches that simulating clinical trials can include modeling patient biological interactions with the drug, however the model does not recite how events such as measurement noise and errors effect the course of a clinical trial.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/

Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686